Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-12, 15-18, 22-23, 28, 30, 36-37 are pending.  Claims 13-14, 19-21, 24-27, 29, 31-35 are cancelled.    Claims 1-12, 15-18, 22-23, 28, 30, 36-37 are under current examination.
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/698,254 (filed 07/15/2018).  The instant application has been granted the benefit date, 15 July 2018, from the application 62/698,254.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Sekaly & Mule
Claims 1-3, 5-11, 15-18, 28, 30, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sekaly et al. (WO2008/055354) in view of Mule et al. (US2012/0244181).

As per claim 1, Sekaly discloses a dendritic cell comprising one or more heterologous nucleic acid molecules encoding for CD40L (dendritic cells transfected with RNA encoding CD40 ligand, wherein the RNA is synthetically manufactured, or is a human, murine, or other mammalian analog (heterologous); paragraphs (0007), (0050), (0051), (00901). 
Sekaly does not disclose a dendritic cell comprising one or more heterologous nucleic acid molecules encoding for CXCL 13. 
Mule discloses a dendritic cell comprising one or more heterologous nucleic acid molecules encoding for CXCL 13 (introduction into dendritic cells of a recombinant vector that expresses exogenous (heterologous) chemokine CXCL-13; paragraphs [0006), (0012), [00461). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the dendritic cell, as previously disclosed by Sekaly, for the integration of a dendritic cell comprising a heterologous nucleic acid encoding CXCL 13, as previously disclosed by Mule.  As the previous disclosure by Sekaly includes a dendritic cell comprising a heterologous nucleic acid encoding CD40L, and the Mule reference discloses a dendritic cell comprising a heterologous nucleic acid encoding CXCL 13, and this combination would provide a dendritic cell comprising heterologous nucleic acids coding for CD40L and CXCL 13, which can stimulate and elicit a robust immune response from T cells and B cells, respectively, thereby offering a potential 
As per claims 3 & 17, Sekaly discloses a dendritic cell comprising a heterologous CD40L protein (dendritic cells transfected with RNA encoding synthetically manufactured, human, murine or other mammalian (heterologous) CD40 ligand, producing CD40L polypeptides; paragraphs (0007), [0050), (0051), (0090)). 
Sekaly does not disclose a dendritic cell comprising a heterologous CXCL 13 protein. 
Mule discloses a dendritic cell comprising a heterologous CXCL 13 protein (dendritic cells expressing exogenous (heterologous) chemokine CXCL-13; paragraphs (0006), (00121). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the dendritic cell, as previously disclosed by Sekaly, for the integration of a dendritic cell comprising a heterologous CXCL 13 protein, as previously disclosed by Mule, as the previous disclosure by Sekaly includes a dendritic cell comprising a heterologous CD40l protein, the Mule reference discloses a dendritic cell comprising a heterologous CXCL 13 protein, and this combination would provide a dendritic cell expressing heterologous CD40L and CXCL 13 polypeptides, which can stimulate and elicit a robust immune response from T cells and B cells, respectively, thereby offering a potential therapeutic approach for treating
immunological diseases, such as cancer or viral infection.
As per claim 5, Sekaly discloses an antigen activated dendritic cell (antigen pulsed dendritic cells, wherein the dendritic cells are loaded or contacted with cell or 
manufactured, or is a human, murine, or other mammalian analog (heterologous); paragraphs (0007), (0050), (0051), (0090)). 
Sekaly does not wherein the dendritic cell comprises one or more heterologous nucleic acid molecules encoding for CXCL 13. 
Mule discloses wherein a dendritic cell comprises one or more heterologous nucleic acid molecules encoding for CXCL 13 (introduction into dendritic cells of a recombinant vector that expresses exogenous (heterologous) chemokine CXCL-13; paragraphs (0006), [0012], (0046)). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the antigen-activated dendritic cell, as previously disclosed by Sekaly, for the integration of a dendritic cell comprising a heterologous nucleic acid encoding CXCL 13, as previously disclosed by Mule, as the previous disclosure by Sekaly includes an antigen-activated dendritic cell comprising a
heterologous nucleic acid encoding CD40L, the Mule reference discloses a dendritic cell comprising a heterologous nucleic acid encoding CXCL 13, and this combination would provide an antigen-activated dendritic cell comprising heterologous nucleic acids coding for CD40L and CXCL 13, which can stimulate and elicit a robust immune response from T cells and B cells, respectively, upon administration to an individual, thereby offering a potential therapeutic approach for treating immunological diseases, such as cancer or viral infection.

As per claim 8, Sekaly and Mule, in combination, disclose the antigen activated dendritic cell of claim 7 dependent from claim 5, and Sekaly further discloses wherein the antigen is a tumor antigen (antigen pulsed dendritic cells, wherein the dendritic cells are loaded or contacted with a lysate made from tumor cells, which would intrinsically comprise tumor antigens; paragraph [0007], (0060]).  This further satisfies the limitations of claim 10.
As per claim 9, Sekaly and Mule, in combination, disclose the antigen activated dendritic cell of claim 7 dependent from claim 5, and Sekaly further discloses wherein the antigen is a viral antigen (antigen pulsed dendritic cells, wherein the dendritic cells are loaded or contacted with a lysate made from virions, which would intrinsically comprise viral antigens; paragraph (0007]. (0060]).
As per claim 37, Sekaly discloses a method of producing immature dendritic cells comprising: culturing CD14+ monocytes (immature dendritic cells are differentiated from culturing CD14+ monocy1es in the presence of GM-CSF and IL-4 or IL-13; paragraphs [0021], (0105]) heterologously expressing CD40L (CD14+ monocy1es are loaded with RNA encoding synthetically manufactured, human, murine or other mammalian (heterologous) CD40 ligand, producing CD40L polypeptides; paragraphs (0007], (0021], 
paragraphs (0021], (0058], [0105]). 
Sekaly does not disclose CD14+ and/or CD1a+ monocytes heterologously expressing CXCL 13, and optionally CD93. Mule discloses culturing CD14+ monocytes into immature dendritic cells in vitro (human PBMCs comprising CD14+ monocytes were cultured with human GM-CSF and IL-4 to generate immature DCs; paragraphs (0006), (0096]), and Mule further discloses an immature dendritic cell comprising a heterologous CXCL 13 protein (dendritic cells expressing exogenous (heterologous)
chemokine CXCL-13; paragraphs (0006], (0012], (0096]). 
It would have been obvious to a person of ordinary skill in the art, at the time of
the invention, to have modified the method, as previously disclosed by Sekaly, for the integration of a dendritic cell heterologously expressing CXCL 13, as previously disclosed by Mule, as the previous disclosure by Sekaly includes a method of producing immature dendritic cells from CD14+ monocytes that express heterologous proteins, such as CD40L, the Mule reference discloses an immature dendritic cell heterologously expressing CXCL 13, and this combination would provide a method of producing immature dendritic cells by transducing monocy1es with heterologous CD40L and CXCL 13 and produce dendritic cells which can stimulate and elicit a robust
immune response from T cells and B cells, respectively, upon administration to an individual, thereby offering a potential therapeutic approach for treating immunological diseases, such as cancer or viral infection.

Additionally, Sekaly and Mule, in combination, disclose the method of claim 37, and Sekaly further discloses comprising producing the CD14+ monocy1es heterologously expressing CD40L (CD14+ monocytes are purified (produce) from PBMCs and are loaded with RNA encoding synthetically manufactured, human, murine or other mammalian (heterologous) CD40 ligand, producing CD40L polypeptides; paragraphs (0007], (0021), [0050], (0051), (0058], (0090], (0094], (0095], (0096], [00971). 
Sekaly does not disclose producing the CD14+ monocy1es heterologously expressing CXCL 13 and optionally CD93. 
Mule discloses producing the CD14+ monocytes (human PBMCs were cultured with GM-CSF and IL-4 to produce CD14+ monocyte-derived immature DCs; paragraphs (0006), (00961), and Mule further discloses immature dendritic cells comprising a heterologous CXCL 13 protein (immature dendritic cells expressing exogenous (heterologous) chemokine CXCL-13; paragraphs (0006], [0012), (0096]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Sekaly, for the integration of producing CD14+ monocy1es that form dendritic cells  heterologously expressing CXCL 13, as previously disclosed by Mule, as the previous disclosure by Sekaly includes a method of 
Additionally, Sekaly and Mule, in combination, disclose the method of claim 39, and Sekaly further discloses wherein the producing comprises contacting CD14+ monocytes with one or more vectors encoding for CD40L (CD14+ monocytes are contacted with cDNA cloned into vectors, that encode synthetically manufactured, human, murine or other mammalian (heterologous) CD40 ligand, producing CD40L polypeptides; paragraphs [0007]. [0021), [0050), [0051], (0057]. [0058], (0081], [0090]). Sekaly does not disclose contacting CD14+ monocytes with one or more vectors encoding for CXCL 13, and optionally CD93. Mule discloses contacting CD14 +-derived immature dendritic cells with recombinant vectors encoding for CXCL 13 (introduction of a recombinant vector that expresses exogenous (heterologous) chemokine CXCL-13 into CD14+-derived immature dendritic cells: paragraphs [0006], [0012], [0046]. [0096]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Sekaly, for the integration of contacting cells with one of more vectors encoding heterologous CXCL 
for CXCL 13, and this combination would provide a method of producing CD14+ monocytes heterologously expressing CD40L and CXCL 13, by contacting the cells with vectors encoding the proteins, resulting in the formation of dendritic cells expressing these heterologous proteins, which can stimulate and elicit a robust immune response from T cells and B cells, respectively, upon administration to an individual, thereby offering a potential therapeutic approach for treating immunological diseases, such as cancer or viral infection.
Additionally, Sekaly and Mule, in combination, disclose the method of claim 40, and Sekaly further discloses wherein the vector is selected from a large group of vectors including an adenoviral vector (RNA from cells can be reverse transcribed into cDNA and cloned into vectors, such as adenovirus vector: paragraph (0081 ]), and a retroviral vector (RNA from cells can be reverse transcribed into cDNA and cloned into vectors, such as retroviral vector; paragraph [0081]). Sekaly does not specifically disclose a recombinant adenoviral vector, a recombinant retroviral vector, or a recombinant lentiviral vector, or a combination thereof. Mule discloses wherein the vector is a recombinant adenoviral vector (viral vectors expressing chemokine include replication defective adenoviruses; paragraphs (0050], (0116]. (0121]), or a recombinant retroviral vector (viral vectors expressing chemokine include replication defective 
Additionally, Sekaly and Mule, in combination, disclose the method of above, and Sekaly further discloses wherein the contacting comprises transfection (APCs, such as dendritic cells, are transfected with RNA; paragraphs (0007), (0050)), transduction (cDNA is cloned into viral vectors which would intrinsically be used for transduction of the dendritic cells; paragraphs (0057]. (0081), (0112]), electroporation (monocyte-derived DCs are electroporated with CD40L mRNA; paragraphs (0109], (011 OJ, [0112)), infection, or any combination thereof.

As per claims 11, 15 and 18, Sekaly and Mule, in combination, disclose the method of claim 18, and Sekaly further discloses comprising contacting the immature dendritic cells with an autologous tumor lysate (contacting immature dendritic cells with a tumor lysate, wherein the dendritic cells are isolated from the subject bearing the tumor, and the cell lysate is made from the tumor cells of the patient; paragraphs [0007), [0058), (0060], (0061)) or allogeneic tumor lysate before maturation.
As per claim 47, Sekaly and Mule, in combination, disclose the method of claim 46, and Sekaly further discloses comprising freezing the dendritic cells after maturation (mature DCs loaded with RNA were centrifuged and placed in a freezer; paragraphs (0058), (0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekaly and Mule to produce a dendritic cell comprising one or more heterologous nucleic acid molecules encoding for CD40L and CXCL 13.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Sekaly et al. and Mule et al. because the molecular biology techniques required to produce genetically modified dendritic cells were practiced prior to the filing of the instant application.
Therefore the cells and methods as taught by Sekaly et al. in view of Mule et al. would have been prima facie obvious over the cells and methods of the instant application.

Sekaly & Mule & Kirkin
Claims 12, 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Sekaly et al. (WO2008/055354) in view of Mule et al. (US2012/0244181), as applied to claims 1, 3, 10, 18, and further in view of Kirkin et al. (US2009/0029457).
As described above, Sakaly in view of Mule are obvious over the limitations of claims 1, 3  10, and 18, a dendritic cell comprising one or more heterologous nucleic acid molecules encoding for CD40L and CXCL 13 exposed to tumor cell lysates.


Sekaly does not disclose an allogeneic melanoma cell line selected from the group consisting of DDM-1 .7, DDM-1 .13, or a combination thereof. 
Kirkin discloses an allogeneic tumor lysate derived from an allogeneic melanoma cell line selected from the group consisting of DDM-1. 7 or DDM-1.13 (loading dendritic cells with whole cell lysates of allogeneic melanoma cell lines selected from DDM-1.7 and DDM-1.13; paragraphs [0020), (0022], [0087), [0088)). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Sekaly, for the integration of an allogeneic tumor lysate derived from an allogeneic melanoma cell line selected from the group consisting of DDM-1.7 or DDM-1 .13, as previously disclosed by Kirkin, as the previous disclosure by Sekaly includes a method of producing CD14+ monocytes expressing heterologous proteins, such as CD40L, that form immature dendritic cells expressing the heterologous protein, and pulsing the dendritic cells with a tumor lysate, the Kirkin reference discloses an allogeneic tumor lysate derived from an allogeneic melanoma cell line selected from the group consisting of DDM-1 .7 or DDM-1.13, and this combination would provide a method of producing CD14+ monocytes expressing heterologous polypeptides, resulting in the formation of dendritic cells expressing these heterologous proteins, and further pulsing the dendritic cells with tumor lysate derived from allogeneic melanoma cell lines DDM-1 . 7 or DDM-1 .13 that 
Additionally, Sekaly and Mule, in combination, disclose the method of claim 18, but Sekaly does not disclose wherein the lysate is a whole cell lysate. Kirkin discloses wherein the lysate is a whole cell lysate (loading dendritic cells with whole cell lysates of allogeneic melanoma cell lines selected from DDM-1.7 and DDM-1 .13; paragraphs [0020), [0022], [0087)). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Sekaly, for the integration of wherein the lysate is a whole cell lysate. Kirkin discloses wherein the lysate is a whole cell lysate, as previously disclosed by Kirkin, as the previous disclosure by Sekaly includes a method of producing CD14+ monocytes expressing heterologous proteins, such as CD40L, that form immature dendritic cells expressing the heterologous protein, and pulsing the dendritic cells with a tumor lysate, the Kirkin reference discloses wherein the lysate is a whole cell lysate, and this combination would provide a method of producing CD14+ monocytes expressing heterologous polypeptides, resulting in the formation of dendritic cells expressing these heterologous proteins, and further pulsing the dendritic cells with whole cell tumor lysate that would comprise multiple tumor antigens, thereby ensuring sufficient and robust activation of the dendritic cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekaly and Mule to produce a 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (dendritic cell comprising heterologous nucleic acids coding for CD40L and CXCL 13; exposing dendritic cells to melanoma cell lysates) are taught by Sekaly or Mule or Kirkin and further they are taught in various combinations and are shown to be used as activated dendritic cells and immunotherapies using them.  It would be therefore predictably obvious to use a combination of these elements in an activated dendritic cell and immunotherapies using them.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Sekaly et al. and Mule et al. and Kirkin et al. because the molecular biology techniques required to produce genetically modified dendritic cells were practiced prior to the filing of the instant application.  Furthermore, activating dendritic cells by exposure to tumor cell lysates were practiced prior to the instant application.
Therefore the cells and methods as taught by Sekaly et al. in view of Mule et al. and further in view of Kirkin et al. would have been prima facie obvious over the cells and methods of the instant application.

Allowable Subject Matter
Claim 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is directed to the dendritic cells of claim 3, further comprising a heterologous CD93 protein.  Therefore, the dendritic cell of claim 4 requires heterologous expression of CD40L, CSCL13, and CD93.  There is no guidance in the prior art to suggest making such a dendritic cell.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633